As filed with the Securities and Exchange Commission on December 12, 2007January 31, 2008 Registration No. 333-148026 SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST DEFIANCEFINANCIAL CORP. (Exact name of registrant as specified in its charter) OHIO 6035 34-1803915 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 601 Clinton Street Defiance, Ohio43512 (419) 782-5015 (Address, including ZIP Code, and telephone number, including area code, of registrant’s principal executive offices) William J. Small Chairman, President and Chief Executive Officer First DefianceFinancial Corp. 601 Clinton Street Defiance, Ohio43512 (419) 782-5015 (Address, including ZIP Code, and telephone number, including area code, of agent for service) Copies to: Terri R. Abare, Esq. Vorys, Sater, Seymourand Pease LLP 221 E. Fourth Street Suite2000, Atrium Two Cincinnati, Ohio45202 (513) 723-4000 Kimberly A. Baber, Esq. Varnum, Riddering, Schmidt & Howlett LLP Bridgewater Place 333 Bridge Street, N.W. Grand Rapids, Michigan49501 (616) 336-6000 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement has become effective and all other conditions to the consummation of the transactions have been satisfied or waived. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. □ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per unit Proposed maximum aggregate offering price (2) Amount of registration fee (3) Common shares, $0.01 par value per share 1,031,3811,100,000shares N/A $21,848,50619,400,852 $670.75762.46 (1) Based upon the maximum number of shares of common stock that the Registrant may be required to issue in the transaction, calculated as the product of (i) 725,864751,971 (the aggregate number of shares of Pavilion Bancorp, Inc. common stock estimated tothat may be outstanding when the transaction is consummated) and (ii) an exchange ratio of 1.4209 shares of the Registrant’s common stock for each share of Pavilion Bancorp, Inc. common stock. (2) Estimated solely for the purpose of calculating the registration fee required by Section 6(b) of the Securities Act of 1933 and computed pursuant to Rule 457(f)(1) thereunder on the basis of the market value of Pavilion Bancorp’s common stock to be exchanged in the transaction, computed, in accordance with Rule 457(f), as the product of (i) $67.6063.30(the average of the bid and asked price on December 5, 2007January 16, 2008, the last sale date prior to filing this amendment) and (ii) 725,864,751,971,the aggregate number of shares of Pavilion Bancorp common stock estimated tothat maybe outstanding when the transaction is consummated, less $27,219,900,28,198,912,the amount of cash estimated to be paid by the Registrant to shareholders of Pavilion Bancorp. (3) $670.75 of this fee was previously paid in connection with the original Form S-4 filing on December 12, 2007. The Registrant hereby amends this Registration Statement on such date(s) as may be necessary to delay its effective date until the Registrant files a further amendment specifically stating that this Registration Statement will thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement becomes effective on such date as the Commission, acting pursuant to Section 8(a) of the Securities Act of 1933, may determine. PAVILION BANCORP, INC. 135 East Maumee Street Adrian, Michigan49221 (517) 265-5144 Notice of Special Meeting of Shareholders To Be Held on February ,March 11, 2008 A special meeting of the shareholders of Pavilion Bancorp, Inc. (“Pavilion”) will be held on February ,March 11, 2008 at 7:00 p.m., Eastern Time, at Dominican Hall, SienaHeightsUniversity, 1247 East Siena Heights Drivethe main offices of Pavilion located at 135 East Maumee Street in
